JOINER, Judge,
concurring specially.
I write specially because this action appears to be Jessie Lee Howell’s 10th Rule 32, Ala. R.Crim. P., petition challenging his 1994 conviction for second-degree assault and his resulting sentence of 20 years’ imprisonment. As Judge Kellum has often stated:
“I believe that allowing [Howell] to file multiple petitions for postconviction relief in which his claims are either precluded or without merit wastes scarce judicial resources. Therefore, I would encourage the circuit court to consider adopting sanctions like those proposed in Peoples v. State, 531 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of [Howell] and other similarly situated inmates. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App.2009).”
Bennett v. State, 77 So.3d 174 (Ala.Crim.App.2011) (Kellum, J., concurring specially).